UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1686



YUN-GUAN ZENG,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-545-043)


Submitted: April 19, 2004                     Decided:   May 4, 2004


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yueh-Mei Wu Rowan, ROWAN & ASSOCIATES, P.C., Fairfax, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, David V.
Bernal, Assistant Director, Regina Byrd, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Yun-Guan Zeng, a native and citizen of China, petitions

for review of the Board of Immigration Appeals’ (“Board”) order

affirming without opinion the immigration judge’s oral decision

denying Zeng’s applications for asylum, withholding of removal, and

withholding under the Convention Against Torture. We have reviewed

the administrative record and the immigration judge’s decision,

designated by the Board as the final agency determination, and find

that   substantial   evidence   supports   the   immigration   judge’s

conclusion that Zeng failed to establish the past persecution or

well-founded fear of future persecution necessary to establish

eligibility for asylum.   See 8 C.F.R. § 1208.13(a) (2003) (stating

that the burden of proof is on the alien to establish eligibility

for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)

(same).   We will reverse the Board only if the evidence “‘was so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.’”    Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting Elias-Zacarias, 502 U.S. at 483-84).

We do not find the record so compelling so as to reverse the Board.

          In addition, we find no error in the Board’s decision to

affirm without opinion the immigration judge’s oral decision.      See

Blanco de Belbruno v. Ashcroft, __ F.3d __, 2004 WL 603501 (4th

Cir. Mar. 29, 2004).




                                - 2 -
          We deny Zeng’s petition for review.           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                  - 3 -